PER CURIAM.
Whereas, the judgment of this court was entered on December 20, 1962, reversing the order of the County Judges’ Court in and for Dade County in the above styled cause ; and
*167Whereas, on review of this court’s judgment by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 17, 1963 and mandate dated September 18, 1963, now lodged in this court, quashed this court’s judgment of reversal with directions to affirm the judgment of the County Judge;
Now, therefore, it is Ordered that the mandate of this court issued in this cause on January 11, 1963, is withdrawn, the judgment of this court filed December 20, 1962, is vacated, the judgment and opinion of the Supreme Court of Florida is herewith made the judgment and opinion of this court, and the said order of the County Judges’ Court appealed from in this cause is affirmed; costs allowed shall be taxed in the trial court (Rule 3.16, subd. b, Florida Appellate Rules, 31 F.S.A.).